COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION
Cause number:            01-17-00340-CV
Style:                   American Fisheries, Inc. v. National Honey, Inc. d/b/a National
                         Commodities Co., National Honey, Inc. d.b.a. NCC Group, Ltd., Jun
                         Yang, individually and Linhuang, Individually
Date motion filed*:      September 14, 2017
Type of motion:          Motion to Extend Time to File Court Reporter’s Record
Party filing motion:     Appellees National Honey, Inc., Jun Yang and Lin Yang
Document to be filed:    Reporter Trista Visser’s Record for July 16, 2017 hearing

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                August 28, 2017
       Number of extensions granted:         0       Current Due Date: August 28, 2017
       Date Requested:                   N/A (30 days from September 14, 2017 request)

Ordered that motion is:
       Granted
             If document is to be filed, document due: October 16, 2017.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Generally, the reporter is responsible for both filing and requesting an extension of
       time to file the reporter’s record. See TEX. R. APP. P. 35.3(c). However, because
       appellees’ motion contends that the reporter advised appellees’ counsel to request 30
       days on her behalf due to Hurricane Harvey-related delays, this Court considers
       Harvey as good cause to suspend Rule 35.3(c)’s operation and construes this motion as
       made by the reporter and grants it for 30 days. See Emergency Order Authorizing
       Modification and Suspension of Court Procedures in Proceedings Affected by
       Disaster, Misc. Docket No. 17-9091 (Tex. Aug. 28, 2017); TEX. R. APP. P. 2.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually
Date: September 21, 2017

November 7, 2008 Revision